 

Exhibit 10.38

 



Facility Letter (Uncommitted)

(India)

 

Date: 28th August 2015

Our Ref: 10420326

 

CONFIDENTIAL

Majesco Software and Solutions India Private Limited

CIN: U72900GJ2014PTC081103

805, President House, Nr. Ambawadi Circle,

Gujarat – 380 015

 

Attention: Nishant Shirke

 

Dear Sirs,

 

We, Standard Chartered Bank incorporated in England with limited liability by
Royal Charter 1853 Reference Number ZC18 having its Principal Office in England
at 1 Basinghall Avenue, London, EC2V 5DD acting through its Branch office
inter-alia in India at Standard Chartered Bank, Abhijeet II, Ground Floor, Near
Mithakali Six Roads Ahmedabad 380 006 (the “Bank”) are pleased to offer you the
facilities (the “Facilities”) subject to the terms and conditions set out in
this facility letter (the “Facility Letter”), the Master Credit Terms
(Uncommitted) (the “Agreement”).

 

Subject to our right in our absolute discretion to accept the Facility Letter on
a later date, the Facility Letter will lapse by close of business on the date
falling 30 Banking Days after the date of the Facility Letter.

 

for and on behalf of   for and on behalf of Standard Chartered Bank  
Standard Chartered Bank Abhijeet II, Ground Floor, Near Mithakali Six  
Abhijeet II, Ground Floor, Near Mithakali Six Roads Ahmedabad 380 006  
Roads Ahmedabad 380 006       /s/ Anand Hurkat     Name: Anand Hurkat  
Name: Karan Maroo Title: Relationship Manager   Title: Credit Analyst
Corporate & Institutional Clients/ Commercial Clients  
Corporate & Institutional Clients/ Commercial Clients

 

[footer1.jpg]

 

Page 1 of 9

 

 



Facility Letter (Uncommitted) – India [logo.jpg]

 



We accept your offer to make available to us each Facility described in the
Agreement and agree to be bound by the terms of the Agreement.

 

[seal1.jpg]

 

for and on behalf of

Majesco Software and Solutions India Private Limited

 

  /s/ UMAKANT DAS         Name: UMAKANT DAS         Title: Manager - Finance    
    Date:    

 

[seal1.jpg]

 

Pursuant to the Resolution of its Board of Directors ) [seal2.jpg] passed in
their meeting held on.................., the Common ) Seal of Majesco Software
and Solutions India Private Limited   has been affixed in the presence of )   )
  ) Director/s of the Majesco Software and Solutions India Private   Limited,
who has/have in ) token thereof signed this Facility Letter )

 

Place:

Date:

 

[seal1.jpg]

 

[illegible stamp]

[footer2.jpg]

 

Page 2 of 9

 

 



Facility Letter (Uncommitted) – India [logo.jpg]

 

1.Borrower(s)

 

1.1The entities listed in column (1) of the table below will be referred to as
the “Borrowers” and each a “Borrower”.

 

1.2Each Borrower will enter or accede to the Agreement.

 

(1)

 

Name of company and company / registration
number

(2)

 

Jurisdiction of incorporation

(3)

 

Registered  address

Majesco Software and Solutions India Private Limited

CIN: U72900GJ2014PTC081103

India

805, President House,

NR. Ambawadi Circle,

Ahmedabad, Gujarat 380015

 

2.Facilities

 

2.1General Banking Facilities

 

(a)Designated Facility Limits and Designated Sub-limits

 

(1)

 

Type(s) of Facility

(2)

 

Facility Limit(s)

(3)

 

Borrower(s) and Sub-limit(s) if applicable

1. Pre-shipment Financing Under Export Orders Facility

 

INR 50,000,000/-

 

Limit Type: Outer

 

Majesco Software and Solutions India Private Limited 1a. Overdraft Facility

 

(INR 50,000,000/-)

 

Limit Type: Inner

 

Majesco Software and Solutions India Private Limited 1b. Overdraft Facility

 

(INR 10,000,000/-)

 

Limit Type: Inner

 

Majesco Software and Solutions India Private Limited 1c. Bond & Guarantees
Facility

 

(INR 50,000,000/-)

 

Limit Type: Inner

 

Majesco Software and Solutions India Private Limited Total Facility Limits

 

INR 50,000,000/-

 

Majesco Software and Solutions India Private Limited

 

(b)Designated Combined Facility Limits

 

Type(s) of Facility Designated Combined Facility Limit Combined Facility 1 and
Sub Limits INR 50,000,000/-

 

[illegible stamp]

[footer2.jpg]

 

Page 3 of 9

 

  



Facility Letter (Uncommitted) – India [logo.jpg]

 

3.Pricing and Conditions

 

Any reference to a Borrower under this section is a reference to each Borrower
of the relevant Facility specified in Clause 2 (Facilities) of the Facility
Letter

 







Type(s) of Facility Terms and conditions 1. Pre-shipment Financing Under Export
Orders Facility Currency: INR Purpose: Pre shipment finance can be granted
against purchase of trade related merchandise upto 100% of FOB value of exports
/deemed exports.   Multicurrency funding allowed under this facility.   Min 100
bps. Not to exceed ceilings as prescribed by RBI from time to time Tenor:
Maximum up to 60 days Interest: (for Facility drawn down in Indian rupees): Base
Rate + Margin Interest: (for Facility drawn down in currency other than Indian
rupees): Margin +LIBOR Margin: Not to exceed ceilings as prescribed by RBI from
time to time Specific Terms and Conditions: • Repayment: Lodgement of Softex or
STPI certificate or other Transaction level documents applicable in case of
Software exports/ Remittances of customer. Continuing Conditions • Running
Pre-shipment credit granted for 100% of the Freight on Board (FOB) value of
export orders. • To be disbursed on the basis of customer request or Customer
Undertaking or Contract Copy or any other document acceptable to the bank. •
Disbursal as per RBI guidelines. • Copy of Invoice/Order/Contract/Bill to be
submitted within 30 days of disbursement of Packing Credit. Other Conditions:
(For all Limits) • Company to route quarterly collections/payments/investments
in proportion to Standard Chartered Bank’s share in working capital limits of
the Company. • Stock statement to be submitted within 30 days of following
month. Pre-shipment clause/ Packing Credit In case of Pre-shipment finance
facility the Customer shall not avail of any other facility or financing
arrangement from the banking system which may in any manner facilitate or result
in double financing. The Customer will produce or submit to the Bank on demand
the original Letter of Credit and/or purchase order documents as required by the
Bank. The Pre-shipment financing facility will be with full recourse to the
Customer and will be subject to compliance with the applicable guidelines of the
Reserve Bank of India from time to time. 1a. Overdraft Facility

Currency: INR

 

Purpose: For the purpose of working capital

 

Tenor: Maximum for 1 day

 

Interest: Base Rate + Margin

 

Margin: As may be agreed with the Bank from time to time

 







[illegible stamp]

[footer2.jpg]

 

Page 4 of 9

 

 



Facility Letter (Uncommitted) – India [logo.jpg]

 

Type(s) of Facility Terms and conditions  

Specific Terms and Conditions:

 

•      Limit id 1a + 1b not to exceed INR 50,000,000/-

 

1b. Overdraft Facility

Currency: INR

 

Purpose: For the purpose of working capital. The limit to be utilised for
funding transactions with Small & Micro Enterprises.

 

Tenor: Maximum for 1 day

 

Interest: Base Rate + Margin

 

Margin: As may be agreed with the Bank from time to time

 

Specific Terms and Conditions:

 

•      Limit id 1a + 1b not to exceed INR 50,000,000/-

1c. Bond and Guarantees Facility

Currency: INR

 

Purpose: Issue of bid bonds, advance payment and performance guarantees favoring
Government, Semi-Government and other Corporate Authorities

 

Tenor: Maximum up to 1 year

 

Commissions: At the rate as negotiated with & agreed by the Bank.

 

4.Fees

 

Fee: NIL, payable on the date of the Agreement, and any other handling fee to be
agreed and payable on each anniversary of the date of the Agreement as long as
any Facility remains available to a Borrower or the Bank has any claim, actual
or contingent, against a Borrower in respect of any Facility.

 

5.Market Disruption

 



If a Market Disruption Event occurs, the rate of interest of that Facility will
be the rate per annum which is the aggregate of: (a) the margin of that Facility
as specified in Clause 3 (Pricing and Conditions) of the Facility Letter or
otherwise agreed between the Bank and the relevant Borrower, and (b) the rate
which expresses as a percentage rate per annum of the Bank's cost of funding
that utilisation from whatever source the Bank may reasonably select, and if any
such percentage rate is below zero then such percentage rate shall be deemed to
be zero. “Market Disruption Event” means: (a) at or about noon on the Quotation
Day the Screen Rate is not available or is zero or negative, or reasonable and
adequate means do not exist for ascertaining LIBOR or any other interbank
offered rate (“IBOR”) or benchmark interest rate / the Prime Rate (as the case
may be); (b) matching deposits are not readily available in the relevant
interbank market; or (c) before close of business in the principal city of the
relevant interbank market on the Quotation Day, the cost to the Bank of
obtaining matching deposits in the relevant interbank market would be in excess
of LIBOR or any other IBOR or benchmark interest rate / the Prime Rate (as the
case may be). “Quotation Day” means for any period for which an interest rate is
to be determined two Banking Days before the first day of that period (as the
case may be), or such other period which the Bank decides accords with market
practice in the relevant interbank market. “Screen Rate” means the standard
market interest rate for the relevant currency and period displayed on the
relevant page of the on-line electronic information service which for the time
being the Bank normally uses for obtaining LIBOR or any other IBOR or benchmark
interest rate / the Prime Rate (as the case may be).



 

[illegible stamp]

[footer2.jpg]

 

Page 5 of 9

 

 



Facility Letter (Uncommitted) – India [logo.jpg]

 

6.Contact Details

 

6.1Contact details for the Bank

 

Queries on Name

Telephone No.

Fax No.

Email

(Option 1)     Execution of bank documents Mr. Umashankar Shivan, Credit
Documentation Manager Tel No. +91 79 66070829/ Fax no 390 22755/
Umashankar.Shivan@sc.com Banking arrangements Anand Hurkat, Director,
Relationship Management Tel No. +91 79 66070823 / Anand.Hurkat@sc.com (Option 2)
          Banking arrangements Anand Hurkat, Director, Relationship Management
Tel No. +91 79 66070823 / Anand.Hurkat@sc.com       Legal documentation Mr.
Umashankar Shivan, Credit Documentation Manager Tel No. +91 79 66070829/ Fax no
390 22755/ Umashankar.Shivan@sc.com

 

6.2Contact details for the Designated Borrower and the other Borrowers

 

Name and Address

Telephone No.

Fax No.

Email

Majesco Software and Solutions India Private Limited

805, President House, Nr. Ambawadi Circle,

Gujarat – 380 015

Telephone No. +91 79 2656 4337

Fax No.       ____________

Email. Farid.kazani@majesco.com

 

7.Liability

 

The Principal Borrower will be liable as a primary debtor to the Bank for all
sums payable or owing under the Facilities (whether it is incurred directly by
the Principal Borrower or not).

 

8.Definitions

 

8.1In the Agreement, unless the context otherwise requires:

 

“Approved Security” means the following:      

Ranking of charge and Description

of security (including

lender/chargee) or Guarantees

Maximum amount

secured

Obligor       1. First pari-passu charge on current assets of the company.

INR 50,000,000/-

Covering all Limits

Majesco Software and Solutions India Private Limited     or such other
securities as advised in writing by the Borrower and approved in writing by the
Bank from time to time. “Banking Day” means a day (other than a Saturday or
Sunday) on which banks are open for general business in Ahmedabad. “Conditions
Precedent” means the following documents and evidence (both in form and
substance) satisfactory to the

 

[illegible stamp]

[footer2.jpg]

 

Page 6 of 9

 

 



Facility Letter (Uncommitted) – India [logo.jpg]

  



“Conditions Precedent” means the following documents and evidence (both in form
and substance) satisfactory to the Bank:   (a) certified copies of each
Borrower's constitutional documents;   (b) certified copy of the board
resolution of each Borrower approving the acceptance of each Finance Document
(or the equivalent document evidencing such approval available in the relevant
jurisdiction) and a certified copy of the names and specimen signatures of all
persons authorised to sign the Finance Documents and any notices and other
documents required in connection with the Finance Documents;   (c) each of the
Finance Documents duly executed by the parties thereto;   (d) any documentation
or other evidence which is reasonably requested by it for the purpose of any
“know your customer” requirements;   (e) Accepted Banking Facility Letter   (f)
Resolution u/s 180 1(c) along with auditors certificate(if applicable)   (g)
Demand Promissory Note for INR 50,000,000/-   (h) Letter of Continuity for DP
Note for INR 50,000,000/-   (i) Packing Credit Undertaking cum Indemnity for INR
50,000,000/-   (j) Guarantee Indemnity for INR 50,000,000/- “Default Rate” means
2 per cent per annum over and above applicable interest rate, or such rate as
advised by the Bank to the Borrower from time to time. “Foreign Currency” means
any currency other than the Local Currency. “General Trade Terms” means the
terms and conditions applicable from time to time to the Bank's provision of
trade finance services to each Borrower. “Jurisdiction” India “Large Cash
Withdrawal Threshold Amount” means INR 50,00,000/-

“Master Credit Terms

(Uncommitted)”

means the standard credit terms and conditions applicable from time to time for
the Bank's provision of any uncommitted and on-demand credit facility to each
Borrower. “Parent” means Majesco Software & Solutions Inc., USA

“Principal Borrower”

(see Clause 6.2 of the Facility Letter)

will be Majesco Software and Solutions India Private Limited “Security
Documents” means each of the documents given or to be given by any Borrower
identified below in favour of the Bank and any other document creating or
granting any Security Interest in favour of the Bank in respect of the
obligations of all or any of the Borrowers under the Finance Documents, each in
a form and substance satisfactory to the Bank:       Description Obligor      
1. Unattested Memorandum of Hypothecation Agreement Majesco Software and
Solutions India Private Limited       2. Pari-passu letters from existing charge
holders Majesco Software and Solutions India Private Limited       3. ROC Search
Report Majesco Software and Solutions India Private Limited       4. CHG 1
Majesco Software and Solutions India Private Limited       5. Certificate of
Registration Majesco Software and Solutions India Private Limited   “Standard
Terms” means the terms and conditions applicable from time to time to the Bank's
provision of wholesale banking services to each Borrower. “Spot Rate” means at
any date the Bank's spot rate of exchange for the purchase of the relevant
currency in the India foreign exchange market at around 11:00 am India time
using the Local Currency for the relevant Facility.



 

[illegible stamp]

[footer2.jpg]

 

Page 7 of 9

 

 

Facility Letter (Uncommitted) – India [logo.jpg]

 

9.Additional Conditions

 

  9.1 Additional representations. Clause 9.14 of the Master Credit Terms
(Uncommitted)   Governing law and enforcement   (a) The choice of governing law
of each Finance Document will be recognised and enforced in the relevant
Obligor's jurisdiction of incorporation.   (b) Any judgment obtained in the
courts which the parties to a Finance Document have conferred jurisdiction on to
settle disputes in relation to that Finance Document will be recognised and
enforced in the relevant Obligor's jurisdiction of incorporation.

 

  9.2 Additional undertakings, Clause 10.11 of the Master Credit Terms
(Uncommitted)   (a) Security cover: Each Borrower must at all times comply with
the security cover ratios specified in the Facility Letter or as notified by the
Bank to the Borrower(s) from time to time. If any of the security cover ratios
at any time falls below the required level, the relevant Borrower must provide
additional security acceptable to the Bank and/or reduce the relevant
outstanding in order to comply with the relevant requirements within the time
limit imposed by the Bank from time to time.   (b) Regulatory disclosure –
CIBIL- By acceptance of this Facility Letter, each Borrower hereby affirms that
the Credit Information Bureau (India) Limited and/or any other agency so
authorised by the Reserve Bank of India, may use and process the said
information and data disclosed by the Bank to them, in the manner as deemed fit
by Credit Information Bureau (India) Limited and/or such agency. Further, Each
Borrower also confirms and permits the Credit Information Bureau (India) Limited
and/or any other agency so authorised to furnish for consideration the processed
information and data or product thereof prepared by them to the banks/financial
institutions and/or any other credit grantors or registered users as may be
specified by the Reserve Bank of India in this behalf.   (c) The Borrower agrees
that, in accordance with the provisions of the Reserve Bank of India circular on
“Framework for Revitalising Distressed Assets in the Economy – Guidelines on
Joint Lenders Forum and Corrective Action Plan”, the Bank shall be entitled to
identify incipient stress in any Borrowers accounts held with it and pursuant
thereto, create different sub categories of such accounts. The Borrower agrees
that the Bank shall report credit information of such Borrowers who have an
aggregate fund based and non fund based exposure above the limit as so specified
by the Reserve Bank of India, from time to time, to the Central Repository of
Information on Large Credits (“CRILC”). The Borrower also affirms that the Bank
shall be entitled to refer accounts having an aggregate exposure above the
prescribed parameters to the Joint Lenders Forum (“JLF”), to be set up in
accordance with the provisions as so prescribed by the Reserve Bank of India, in
order that the JLF can explore the possibility of suggesting a Corrective action
Plan (“CAP”) for such accounts. The Borrower agrees that it shall be bound to
comply with the solutions that are set out by JLF, including the option of
rectification, restructuring, recovery or any other action as so suggested by
JLF.   (d) The Borrower agrees that the Bank shall receive details of the
“Unhedged Foreign Currency Exposure” of the Customer, as prescribed by the
Reserve Bank of India and the Bank, from time to time, (i) in such form and
manner (ii) at such intervals and (iii) to be calculated on the basis of such
parameters as so communicated by the Bank from time to time   (e) With a view to
monitoring the end-use of funds, in the event the Bank desires a specific
certification from the Borrowers’ auditors regarding diversion / siphoning of
funds by the Borrower, the Bank shall have the right to award a separate mandate
to the Borrower’s auditors for this purpose. The cost of such audit shall be to
the Borrower's account.   (f) The Guarantor specifically consents to the Bank,
that in the event the Guarantor refuses to pay under this Guarantee despite
having sufficient means and / or the ability to make the payments, the Bank
ender shall have the right to report the Guarantor as a willful defaulter, as
understood / defined as per extant RBI regulations, to the RBI, and the
Guarantor shall be subject to the provisions of such RBI regulations.

 

  9.3 Utilisation Specific Conditions Precedent”. Clause 2.2 (c) of the Master
Credit Terms (Uncommitted)   Not Applicable.

 

  9.4 Clauses to be deleted. Clause 16.3 of the Master Credit Terms
(Uncommitted)   Not Applicable.

 

  9.5 Clauses to be added. Clause 16.3 of the Master Credit Terms (Uncommitted)
  (a) Utilisation     If the Borrower wishes to utilise a Facility, the
Borrower:     (i) shall deliver to the Bank a duly completed and signed
utilisation request (in a form and through means acceptable to the Bank) as per
annexed format; and

 

[illegible stamp]

[footer2.jpg]

 

Page 8 of 9

 

 

Facility Letter (Uncommitted) – India [logo.jpg]

 



    (ii) must satisfy the requirements set out in the Agreement as applicable to
that Facility.   (b) Interest for Facility drawn in Indian Rupee.     (i)
Interest: The Customer shall pay commission, interest and other charges to the
Bank in relation to the Facility as may be notified by the Bank from time to
time.     (ii) The Interest Rate for the Facility shall be calculated with
reference to the Base Rate. The Interest Rate shall comprise of the Base Rate
plus Margin (as may be agreed with the Bank from time to time). The Base Rate
shall be posted on Bank’s website www.standardchartered.co.in.     (iii) The
Base Rate may be reviewed by the Bank at intervals as stipulated by Reserve Bank
of India or as per its internal policy and any change in the Base Rate shall be
notified by the Bank through its website, account statements or its branches or
such other medium as the Bank may consider appropriate.     (iv) In case the
working capital demand loan (“WCDL”) or term loan (“Term Loan”) is to be drawn
down In tranches, then the applicable Interest Rate payable on (i) each tranche
amount of WCDL or (ii) Term Loan drawn down will be notified through account
statements to be sent to the Customer or advised in writing by the Bank to the
Customer on the date of drawdown of the respective tranche. The Interest Rate
for the respective tranche will remain unchanged for the tenor of the respective
tranche, irrespective of any change in the Base Rate during that period.     (v)
In case of overdrafts, the applicable Interest Rate will be notified through
account statements to be sent to the Customer or advised in writing to the
Customer from time to time. The Interest Rate shall be subject to variation from
time to time. The interest rate will be based on the Bank’s Base Rate on the
date of overdrawing and the applicable margin.     (vi) Interest will be debited
monthly and if unpaid, capitalized to the outstanding principal amount then
outstanding. Interest will accrue on a daily basis and be calculated on the
basis of 365 days a year or as may be advised by the Bank to the Customer.   (c)
Interest (for Facility drawn down in currency other than Indian rupees):     (i)
Calculation of Interest: The rate of interest will comprise of margin and LIBOR.
    (ii) LIBOR in respect of a particular period and in relation to Utilisation
made under the Facility in respect of which an interest rate is to be determined
pursuant to the Facility Agreement, means:       (A) the percentage rate per
annum for deposits for the relevant currency and Term displayed on the
appropriate page of the Reuters screen selected by the Bank (or such other
page(s) as the Bank shall nominate instead for the purpose of displaying offered
rates of leading banks for London inter-bank deposits in the relevant currency
as aforesaid) at or about 11.00 a.m. on the applicable Rate Fixing Day; or      
(B) if a Market Disruption Event has occurred, the rate determined by the Bank
on the basis of any other price source the Bank considers appropriate.   (d)
Other Services     As long as any sum remains owing under any Facility, if the
Customer wishes to engage any person to provide transaction banking products and
services including cash management services, trade services, trade finance,
custodial services, fund administration and escrow services (“Services”), the
Customer shall enter into good faith negotiations and shall give the Bank or its
affiliate the right of first refusal to provide such Service to the Customer.
The Services shall be offered by the Bank at competitive rates prevailing in the
market at that time and shall be subject to terms and conditions to be mutually
agreed between the Customer and the Bank. Provided that the foregoing shall not
be deemed as a waiver by the Customer of its rights or restriction on the
Customer to access the market or any other bank, financial institution or
service provider in respect of the said Services.   (e) Multiple Banking
Arrangement     The Facilities are available only in multiple banking with other
banks as per the multiple banking arrangements agreed upon between the Customer
and the various banks under the multiple banking arrangement. The Bank reserves
the right to cancel or withdraw the Facility at its own discretion in case the
facilities or any part thereof is/are cancelled or withdrawn by any other
bank(s) in the multiple banking arrangement.

 



  9.6 Clauses to be amended. Clause 16.3 of the Master Credit Terms
(Uncommitted)   Not Applicable.

 

[illegible stamp]

[footer2.jpg]

 

Page 9 of 9

 

 



Master Credit Terms (Uncommitted) (India)

 

These are the Master Credit Terms (Uncommitted) referred to and incorporated in
the Agreement between the Bank and each Borrower.

 

It is Agreed:

 

1.Definitions and Interpretations

 

1.1Definitions:

 

Terms defined in the Facility Letter (and not otherwise defined herein) will
have the same meaning when used in these Master Credit Terms (Uncommitted):

 

“Adverse Effect” means an adverse effect in the sole opinion of the Bank on:

 

(a)the condition (financial or otherwise), assets, operations, prospects or
business of any Obligor or the Group (taken as a whole);

 

(b)the ability of any Obligor to perform its obligations under the Finance
Documents;

 

(c)the validity, legality or enforceability of, or the rights or remedies of the
Bank under any Finance Documents; or

 

the validity, legality or enforceability of any Security Interest created / to
be created in respect of a Facility / under any Finance Document or on the
priority or ranking of such Security Interest.

 

“Affiliate” means, in relation to a person:

 

(a)any of its Subsidiaries;

 

(b)any of its Holding Companies; or

 

(c)any other Subsidiary of any such Holding Company, including head offices and
branches of the above.

 

“Authority” means any government, quasi-government, administrative, regulatory
or supervisory body or authority, court or tribunal.

 

“Break Costs” means a net loss of interest revenue the Bank incurs when all or
any part of any utilisation is repaid on a day which is not the last day of a
Term for that utilisation.

 

“Control” and “Controlled” means:

 

(a)the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise) to direct its management and policies or to control the composition
of its board of directors or equivalent body; or

 

(b)ownership of more than 50% of the voting share capital or equivalent right of
ownership of that person.

 

“Default” means:

 

(a)an Event of Default; or

 

(b)an event or circumstance which would (with the expiry of a grace period,
giving of notice or the making of any determination under the Finance Document
or any combination of them) be an Event of Default.

 

“Designated Combined Facility Limits” means (if specified) the amount designated
as the combined facility limit for the Facilities specified opposite those
Facilities in column (2) of the table in Clause 2.1 (b) (Designated Combined
Facility Limits) of the Facility Letter.

 

“Designated Facility Limits” means the amount designated as the facility limit
against a Facility specified opposite that Facility in column (2) of the table
in Clause 2.1(a) (Designated Facility Limits and Designated Sub-limits) of the
Facility Letter.

 

“Designated Sub-limits” means (if specified) the amount as designated as the
sub-limit against a Borrower in column (3) of the table set out in Clause 2.1
(a) (Designated Facility Limits and Designated Sub-limits) of the Facility
Letter.

 

“Event of Default” means any event specified in Clause 11.1 and in any other
Finance Document.

 

“Facility” means each facility set out in Clause 2 (Facilities) of the Facility
Letter.

 

“Finance Document” means the Agreement, any Security Documents, any document
identified as such in the Facility Letter and any other document designated as
such by the Bank and any Group member from time to time.

 

“Financial Indebtedness” means any indebtedness incurred for or in respect of:

 

(a)monies borrowed;

 

(b)any amount raised under any other transaction (however structured) having the
commercial effect of a borrowing; and

 

(c)the amount of any liability in respect of any guarantee or indemnity for any
of the items referred to in paragraphs (a) and (b) above.

 

“Financial Statements” means:

 

(a)for the Parent, the audited consolidated financial statements of the Group
for each of its financial years; and

 

(b)for each Obligor other than the Parent, its audited financial statements for
each of its financial years.

 

“Group” means the Parent and its Subsidiaries.

 

“Holding Company” means, in relation to a person, any other person in respect of
which the first named person is a Subsidiary.

 

“Increased Cost” means:

 

(a)an additional or increased cost;

 

(b)a reduction in the rate of return from a Facility or on the Bank’s (or its
Affiliate's) overall capital; or

 

(c)a reduction of an amount due and payable under any Finance Document,

 

which is incurred or suffered by the Bank or any of its Affiliates but only to
the extent attributable to the Bank having entered into any Finance Document or
funding or performing its obligations under any Finance Document.

 

“Local Currency” means for each Facility, the currency in which the Designated
Facility Limits of that Facility is denominated as specified in Clause 2
(Facilities) of the Facility Letter.

 

“Local Currency Amount” means the amount specified in the utilisation request
(or, if the amount requested is not denominated in the Local Currency for the
relevant Facility), that amount converted into that Local Currency at the Spot
Rate adjusted to reflect any repayment, prepayment consolidation or division of
the utilisation.

 

“Obligor” means each Borrower and any [illegible stamp] guarantee of and/or
Security Interest for the obligations of any Borrower and/or any other Obligor
under the Finance Documents.

 

“Party” means a party to the Agreement.

 

“Personal Information” includes each Obligor name, address, taxpayer
identification number, other form of identification and that of each Obligor's
direct or indirect

 

[illegible stamp]

[footer3.jpg]

 

Page 1 of 11

 

  

Master Credit Terms (Uncommitted) – India [logo.jpg]

 

beneficial owners, beneficiaries, controlling persons or their respective
Relevant Data Subjects.

 

“Prime Rate” means the interest rate, however it is called, published by the
Bank from time to time as the minimum rate of interest at which it will lend
money to prime borrowers.

 

“Relevant Data Subject” means any person:

 

(a)named in or who executes any Finance Document or any other forms submitted by
a Borrower to the Bank;

 

(b)who is a director or officer of an Obligor; or

 

(c)as specified by the Bank.

 

“Restricted Party” means a person with whom a national of the United States or
Member State of the European Union would be prohibited or restricted by law from
transacting.

 

“Sanctions” means the economic sanctions laws, regulations, embargoes or
restrictive measures imposed by the governments of the United States, the
European Union or any of its Member States.

 

“Security Interest” means a mortgage, charge, pledge, lien, hypothecation,
security assignment or other security interest securing any obligation of any
person or any other agreement or arrangement having a similar effect.

 

“Subsidiary” means in relation to a person, any other person:

 

(a)which is Controlled, directly or indirectly, by the first named person;

 

(b)more than half the issued share capital of which is beneficially owned,
directly or indirectly, by the first named person; or

 

(c)which is a Subsidiary of another Subsidiary of the first named person.

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any related penalty, interest payable, fine, surcharge
or the payment in or in respect thereof) present or future as required by law.

 

1.2Interpretation

 

(a)Any reference in the Agreement to:

 

(i)an “amendment” includes a supplement, variation, novation, restatement or
re-enactment and “amended” will be construed accordingly;

 

(ii)a “disposal” means a sale, transfer, grant, lease or other disposal, whether
voluntary or involuntary and “dispose” will be construed accordingly;

 

(iii)an “authorisation” includes an authorisation, consent, approval,
resolution, license, exemption, filing, registration or notarisation;

 

(iv)“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money;

 

(v)a “law” includes (A) any agreement with any Authority; and (B) any law,
regulation, rule, official directive, request, guideline, sanction, embargo or
restrictive measure (whether or not having the force of law) of any Authority
and any interpretation, application or enforcement of such law;

 

(vi)any statute or any section of any statute will be deemed to include
reference to any statutory modification or re-enactment of it for the time being
in force;

 

(vii)a “Finance Document” or any other agreement or instrument is a reference to
that Finance Document or other agreement or instrument as amended, including any
increase in the amount of a facility or for an additional facility;

 

(viii)a currency is to the lawful currency for the time being of the relevant
country;

 

(ix)a “month” is to a period starting on one day in a calendar month and ending
on the numerically corresponding day in the next calendar month. If there is no
numerically corresponding day in the following month, that period will end on
the last Banking Day in that calendar month;

 

(x)a “person” includes any individual, company, Hindu undivided family,
corporation, unincorporated association or body (including a partnership,
limited liability partnership, trust, joint venture or consortium), government,
state, agency, organisation or other entity whether or not having separate legal
personality and its and any subsequent successors in title, heirs, permitted
transferees and permitted assigns, in each case in accordance with their
respective interests; and

 

(xi)“information” includes Personal information.

 

(b)Words denoting the singular will include the plural and vice versa.

 

(c)A reference to a party or a person will be construed as including its and any
subsequent successors in title, permitted transferees and permitted assigns, in
each case in accordance with their respective interests.

 

(d)A Borrower providing “cash cover” for a Facility means that Borrower paying
an amount in the currency of that Facility to an interest-bearing account in the
name of that Borrower and:

 

(i)the account is with the Bank;

 

(ii)withdrawals from the account may only be made to pay the Bank amounts due
and payable to it under that Facility until no amount is or may be outstanding
under that Facility; and

 

(iii)that Borrower has executed a Security Document, in form and substance
satisfactory to the Bank, creating a first ranking Security Interest over that
account.

 

(e)If there is any inconsistency between:

 

(i)the Facility Letter and the Master Credit Terms (Uncommitted), the former
will prevail.

 

(ii)the Facility Letter or the Master Credit Terms (Uncommitted) and the
Standard Terms, the General Trade Terms, the Trade Service Supplements, the
Facility Letter or the Master Credit Terms (Uncommitted) will prevail.

 

1.3The Facilities

 

(a)Limits: The Bank will offer each Facility to each designated Borrower
specified opposite that Facility in column (3) of the table set out in Clause
2.1 (a) (Designated Facility Limits and Designated Sub-limits) subject to the
Designated Facility Limits, Designated Combined Facility Limits and Designated
Sub-limits (whichever is the lower). The Bank may:

 

(i)at its sole discretion, allow each designated Borrower excesses above the
stated limits and such excesses shall be deemed given at the Borrower's request;
or

 

(ii)where an Obligor breaches any provision of a Finance Document, convert any
Facility amount outstanding or otherwise due, to an unauthorised overdraft.

 

(b)Currency: If a Facility is made available in more than one currency, the
Designated Facility Limits, Designated Combined Facility Limits and Designated
Sub-limits will be calculated in the Local Currency for the relevant Facility
and any utilisation and any proposed utilisation in other currencies will be
converted into the relevant Local Currency at the Spot Rate.

 

[illegible stamp]

[footer3.jpg]

 

Page 2 of 11

 

 

Master Credit Terms (Uncommitted) – India [logo.jpg]

 

(c)Uncommitted: Regardless of any other provision of the Agreement, each
Facility is uncommitted and is made available to each designated Borrower at the
Bank's sole discretion, and is subject to periodic review at any time by the
Bank. The Bank will have no obligation to make any utilisation under, or make
available any part of, any Facility.

 

(d)On demand: Regardless of any other provision of the Agreement, each Facility
is made available on an on-demand basis. The Bank may at its sole discretion at
any time on written notice to any Borrower:

 

(i)cancel or call for cash cover for all or any part of any Facility; or

 

(ii)demand repayment/payment of any amount outstanding or otherwise due under or
in relation to any Facility (whether principal, interest or other sum),
whereupon each Borrower must within two Banking Days pay the relevant amount to
the Bank; and / or

 

(iii)enforce any and all Security Interest created under and pursuant to the
Security Documents.

 

2.Conditions Precedent

 

2.1Initial Conditions Precedent

 

Each Borrower must provide all of the Conditions Precedents in form and
substance satisfactory to the Bank before any utilisation of a Facility is
permitted.

 

2.2Further conditions precedent

 

The Bank’s obligations in respect of each utilisation are subject to the further
conditions precedent that on both the date of each utilisation notice and the
relevant utilisation date:

 

(a)the representations and warranties made or given under the Finance Documents
are true and accurate in all material respects;

 

(b)in the case of a rollover (if any), no Event of Default is continuing or
would result from the proposed utilisation and, in the case of any other
utilisation, no Default is continuing or would result from the proposed
utilisation; and

 

(c)the Bank has received all of the documents and other evidence listed in, and
appearing to comply with, the list of Utilisation-Specific Conditions Precedent.

 

3.Foreign Currency

 

3.1The Bank may at any time recalculate the Local Currency Amount of any
utilisation denominated in a Foreign Currency using the Bank's Spot Rate on the
Banking Day prior to the date of recalculation.

 

3.2If at any time the total Local Currency Amount of all utilisations due by a
Borrower exceeds that Borrower's Designated Sub-Limit, that Borrower must repay
an amount of principal (in relation to any utilisation(s) which the Bank may
identify) equal to such excess (together with all accrued but unpaid interest on
that amount and any Break Costs) within two Banking Days after receiving a
demand from the Bank.

 

4.Prepayment

 

If prepayment is permitted in the Facility Letter or otherwise with prior
written permission of the Bank, all prepayments will be subject to the
conditions stipulated by the Bank including payment of prepayment charges /
(based and calculated on interest differential and / or as agreed by the Bank) /
Break Costs and will be applied in or towards repayment and satisfaction of the
obligations of the Borrower under the relevant Facility in inverse chronological
order.

 

5.Default Interest

 

5.1If:

 

(a)a Borrower fails to pay any amount payable by it under a Finance Document on
its due date or any Default occurs or is outstanding or continuing; or

 

(b)draws in excess of the limited sanctions by the Bank (even if such
overdrawing has been permitted by the Bank at its sole discretion in such
circumstances as may be deemed exceptional by the Bank),

 

then the relevant Borrower shall be liable and agrees to pay to the Bank default
interest at the Default Rate (“Default Interest”) over and above the rate of
Interest applicable for a Facility. A notice to the Borrower for the levy of the
Default Interest by the Bank and service of any such notice is waived. Default
Interest will accrue daily on the entire overdue amount from the due date up to
the date of actual payment (both before and after judgment) and will be
immediately payable on demand to the Bank. This is without prejudice to the
Bank's other rights and remedies available under the Finance Documents and in
law.

 

5.2Default Interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount on any basis that the Bank may select.

 

5.3If a Borrower defaults, the Bank and the RBI may disclose or publish the name
of the Borrower, its partners and / or directors in a manner and via such medium
as the Bank or the RBI may determine.

 

6.Taxes

 

6.1All Taxes (including service tax) in respect of or pursuant to any
transaction under the Finance Documents will be to the account of and be borne
and paid by the Borrower at all times and the Bank will not be in any way liable
to bear or pay any Tax (including service tax). Further, each Borrower must make
all payments to be made by it under the Finance Documents without any set-off or
counterclaim and free from any deduction or withholding for or on account of any
Tax.

 

6.2If a Borrower makes any such deduction or withholding for or on account of
any Tax, that Borrower must:

 

(a)pay to the Bank any additional amount as may be necessary to ensure that the
Bank receives the full amount of the relevant payment as if that deduction or
withholding had not been made; and

 

(b)supply promptly to the Bank evidence satisfactory to the Bank that it has
accounted to the relevant Authority for the withholding or deduction.

 

7.Increased Costs

 

Each Borrower must on demand by the Bank, pay the amount of any Increased Costs
incurred by the Bank or any of its Affiliates as a result of:

 

(a)the introduction of or any change in (or in the interpretation,
administration or application of) any law; or

 

(b)compliance with any law made after the date of the Agreement.

 

[illegible stamp]

[footer3.jpg]

 

Page 3 of 11

 

 

Master Credit Terms (Uncommitted) – India [logo.jpg]

 

8.Payments

 

8.1Banking Days

 

If any date for payment of any sum due under the Finance Documents is not a
Banking Day then that payment must be made on the next Banking Day in the same
calendar month or the preceding Banking Day if there is not.

 

8.2Place, currency and funds

 

(a)On each date on which a Borrower is required to make a payment under a
Finance Document that Borrower must pay the Bank for value on the due date at
the time, in the currency in which the Facility is denominated along with the
cost, expense etc is incurred or as otherwise as specified by the Bank and in
such funds as are specified by the Bank.

 

(b)Payment must be made to the account the Bank specifies.

 

8.3Partial payments

 

If the Bank receives insufficient payment to discharge all the amounts then due
and payable under the Finance Documents, the Bank may apply that payment towards
the obligations under the Finance Documents in any manner the Bank decides,
irrespective of any appropriation made by any Borrower.

 

8.4Timing of payments

 

If a Finance Document does not provide for when a particular payment is due,
that payment is due within three Banking Days of demand by the Bank.

 

9.Representations and warranties

 

Each Borrower makes the following representations and warranties to the Bank
from and after the date of the Agreement which are deemed to be repeated at all
times (having regard to the circumstances existing at the time of repetition) so
long as any sums are actually or contingently owing under the Agreement.

 

9.1Status

 

(a)It is and each of the other Obligors is legally and properly organised and in
existence under the law of its jurisdiction of Incorporation.

 

(b)It, each other Obligor and each of its Subsidiaries have the power to own its
assets and carry on its business as it is being conducted.

 

9.2Binding obligations

 

The obligations expressed to be assumed by it and each other Obligor in each
Finance Document are legal, valid, binding and enforceable obligations and the
person(s) executing such documents on behalf of it and each other Obligor have
been duly authorised to do so.

 

9.3Non-conflict

 

The entry into and performance of the Finance Documents by it and each other
Obligor and the transactions contemplated by the Finance Documents do not and
will not conflict with or violate:

 

(a)any law or any official or judicial order, decree or judgment applicable to
it or any other Obligor; or

 

(b)its or any of its Subsidiaries' or any other Obligor's constitutional
documents; or

 

(c)any agreement or instrument binding upon it or any other Obligor or any of
its Subsidiaries or any of its or any other Obligor's or any of its
Subsidiaries' assets.

 

9.4Powers and authority

 

It and each other Obligor has the full power to enter into and perform, and has
taken / obtained all necessary action, authorisations, consents, approvals and
licenses, and which are in full force and effect, without any default on the
part of any Obligor, to (i) own its property and assets, carry on its business;
(ii) enter into, perform and delivery the Finance Documents and the transactions
contemplated by the Finance Documents; and (iii) ensure the validity and
enforceability of the Finance Documents and the transactions contemplated by the
Finance Documents.

 

9.5Validity

 

All authorisations required or desirable to enable it and each other Obligor to
lawfully enter into, exercise its rights and comply with its obligations in the
Finance Documents to which it is a party have been obtained or effected and are
in full force and effect.

 

9.6No stamp taxes

 

Other than the stamp duty and any applicable registration fee or charges already
paid on / in relation to the Finance Documents, no duty or Tax or charge is
payable on / in respect of any Finance Document.

 

9.7Security Interests

 

Any Security Interest created under the Finance Documents is, subject to
completion of all registrations required by law, a legal, valid, binding and
enforceable charge over the assets to which such Security Interest relates, as
per ranking in the Facility Letter.

 

9.8Immunity

 

(a)The entry into each Finance Document (to which it is a party), and the
exercise by it of its rights and performance of its obligations under each such
Finance Document will constitute, private and commercial acts performed for
private and commercial purposes: and

 

(b)It will not be entitled to claim immunity from suit, execution, attachment or
other legal process in any proceedings taken in its jurisdiction of
incorporation in relation to any Finance Document.

 

9.9Environmental claims

 

It has complied with all environmental law which it is subject to and is not
aware of any basis for any environmental claim against it which may have an
Adverse Effect.

 

9.10No Adverse Effect

 

There is no action, suit, proceeding or investigation pending and/or continuing
or to the knowledge of the Borrower threatened by or against any Obligor or the
property of any Obligor before any court of law or Authority which may have an
Adverse Effect

 

9.11Correct Information

 

All factual and other information provided to the Bank by an Obligor was true
and accurate as at a date no earlier than the date on which it was provided.

 

9.12No Default

 

No Default has occurred or is continuing or outstanding.

 

9.13Receivables

 

Any receivables purchased or debt financed by the Bank will not be the subject
of any counter claim, set off, netting arrangement, any credit, discount or
allowance or deduction on the part of the relevant buyer of the goods/services
and no Obligor shall avail of any other facility or financing arrangement from
any person in respect of any receivables

 

[illegible stamp]

[footer3.jpg]

 

Page 4 of 11

 

 

Master Credit Terms (Uncommitted) – India [logo.jpg]

 

purchased or debt financed by the Bank, whether directly or indirectly, which
may result in double financing.

 

9.14Additional representations

 

Such additional representations as may be specified in the Facility Letter.

 

10.General undertakings

 

10.1.Authorisations and compliance with laws

 

Each Borrower must obtain, maintain and comply with any / each authorisation,
consents, approvals and licences required by any law to enable it to (i) own its
property an assets, carry on its business; (ii) enter into, perform and deliver
the Finance Documents and the transactions contemplated by the Finance
Documents; and (iii) ensure the validity and enforceability of the Finance
Documents and the transactions contemplated by the Finance Documents.

 

10.2Pari passu ranking

 

Each Borrower undertakes that its obligations and liabilities under each Finance
Document will at all times rank (except in respect of statutory preferential
debts) at least pari passu with all its present and future unsecured
indebtedness.

 

10.3Negative pledge

 

(a)No Borrower will (and must ensure that no other Group member will) create or
permit to subsist any Security Interest over any of its assets other than under
the Security Documents.

 

(b)No Borrower will (and must ensure that no other Group member will):

 

(i)sell, transfer or otherwise dispose of any of its assets on terms by which
they are or may be leased to or re-acquired by it or any Group member;

 

(ii)sell, transfer or otherwise dispose of any of its receivables on recourse
terms;

 

(iii)enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

 

(iv)enter into any preferential arrangement having a similar effect,

 

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial indebtedness or of financing the acquisition of
an asset. (“Quasi-Security” means any transaction described in paragraph (b)
above)

 

(c)Paragraphs (a) and (b) above do not apply to:

 

(i)any netting or set-off arrangement entered into by any Group member in the
ordinary course of its banking arrangements for the purpose of netting debit and
credit balances;

 

(ii)any lien arising by operation of law and in the ordinary course of trading
or retention of title arrangement in the ordinary course of trading on standard
terms and conditions of any supplier;

 

(iii)any Security Interest or Quasi-Security over goods and/or documents of
title to goods arising in the ordinary course of letter of credit transactions
in the ordinary course of trade;

 

(iv)any Security Interest or Quasi-Security created by any Finance Document;

 

(v)any Approved Security except to the extent that the principal amount secured
by any Approved Security exceeds the relevant maximum principal amount specified
against that Approved Security in the Facility Letter; and

 

(vi)any Security Interest or Quasi-Security created with the prior written
consent of the Bank provided that the principal amount is not increased at any
time.

 

10.4Disposals, acquisitions and mergers

 

No Borrower will (and must ensure that no other Group member will):

 

(a)dispose of all or any part of their assets or make any, acquisition or
investment except where made in the ordinary course of trading or, in relation
to a disposal of assets only, of assets in exchange for other assets comparable
or superior as to type and value:

 

(b)enter into any scheme of expansion, merger, amalgamation, compromise or
reconstruction, except with prior written consent of the Bank;

 

(c)permit any change in its ownership or control or constitution or shareholding
or the management or majority of directors or partners, except with prior
written consent of the Bank;

 

(d)make any change to the general nature of its business from that carried on at
the date hereof, except with prior written consent of the Bank; and

 

(e)make any change to / in its constitutional documents, except with prior
written consent of the Bank.

 

10.5Change of business

 

Each Borrower must procure that no substantial change is made which will have an
effect on the general nature of its business or that of its Group from that
carried on at the date of the Agreement.

 

10.6Financial statements and other information

 

(a)Each Borrower must ensure that the Bank receives:

 

(i)the Financial Statements as soon as they become available or within the time
period as prescribed by the Bank / RBI;

 

(ii)accurate and up to date information necessary to enable the Bank to comply
with applicable law, “know your customer” or similar identification procedures
as the Bank may request from time to time;

 

(iii)details of any litigation, arbitration or other proceedings pending or
threatened;

 

(iv)purpose of utilisation;

 

(v)cash flow projections of the Borrower for the next year, the monthly stock
and book debts statements and the quarterly information data along with the
aging schedule of the Borrower's overdue payables, in the Borrower’s periodical
returns as prescribed by the Reserve Bank of India, within the time period as
prescribed by the Bank / RBI; and

 

(vi)any further information the Bank may reasonably request from time to time in
writing regarding the Borrower /Group.

 

(b)Each Borrower must ensure that the consent of Relevant Data Subjects to the
Bank's collection, holding, storing, use, processing, transfer, disclosure, and
reporting (directly or indirectly) to any Authority of their Personal
Information is obtained.

 

10.7Notification of Default

 

Each Borrower must notify the Bank of any Default (and any steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence.

 

[illegible stamp]

[footer3.jpg]

 

Page 5 of 11

 

 

Master Credit Terms (Uncommitted) – India [logo.jpg]

 

10.8Right of First Refusal

 

As long as any sum remains owing, under any Facility, if a Borrower wishes to
engage any person to provide (i) currency, commodity price or interest rate
hedging, transaction banking products and services including cash management
services, trade services, trade finance, custodial services, fund,
administration and escrow services, (ii) any refinancing or replacement of the
Facilities or (iii) any other similar transactions in the financial markets
(collectively the “Services”), the relevant Borrower shall enter into good faith
negotiations and shall give the Bank or its Affiliate the right of first refusal
to provide such Services, such right to be subject to terms and conditions to be
agreed. Provided that the foregoing shall not be deemed as a waiver by a
Borrower of its rights or restriction on the Borrower to access the market or
any other bank, financial institution or service provider in respect of the
Services.

 

10.9Sanctions

 

(a)No Obligor, nor any of their Affiliates or persons associated directly or
indirectly with the Obligor:

 

(i)is a Restricted Party; or

 

(ii)has received notice of or is aware of any action or investigation against it
with respect to any Sanctions.

 

(b)The proceeds of any utilisation, monies or services or other transaction
contemplated by or provided under this Agreement shall not be used; (i) either
directly or indirectly for the benefit of any Restricted Party; or (ii) in any
manner that would result in any Obligor or the Bank or any Affiliate or agent
thereof being in breach of any Sanctions (if and to the extent applicable to
them) or becoming a Restricted Party.

 

10.10Additional documents

 

The Borrower agrees and undertakes to sign, without any demur or protest, such
documents and writings and at such periodic intervals, as may be required by the
Bank, acknowledging the outstandings under each or any of the Facilities, for
the purpose of section 18 of the Limitation Act, 1963.

 

10.11Additional undertakings

 

Each Borrower must comply with any additional undertakings that may be specified
in the Facility Letter.

 

11.Events of Default

 

11.1Events of Default

 

The following are Events of Default of the Master Credit Terms (Uncommitted).

 

(a)Any representation, warranty, information or declaration provided by any
Obligor in terms of / under any Finance Document and/or in relation to the
Facilities is or becomes false, misleading or otherwise incorrect.

 

(b)Any Obligor falls to observe or comply with any of the terms conditions of
the Facilities / any Finance Document.

 

(c)Any Obligor fails to make payment of any amount due under / in relation to
the Facilities as and when it becomes due.

 

(d)Any Obligor commits any act of bankruptcy, insolvency, suspends payment to
any of its creditors, or if any petition of bankruptcy or winding up is filed by
or against any Obligor.

 

(e)A receiver is appointed over the whole or any part of the property of any
Obligor.

 

(f)Any Obligor ceases or threatens to cease carrying on its business.

 

(g)Any order of attachment, distress, execution or other similar process is
enforced against any Obligor and / or upon any security provided to the Bank in
relation to the Facilities.

 

(h)The securities (if any) created under the Finance Documents ceases to ensure
to the benefit of the Bank.

 

(i)If it is certified by a firm of accountants appointed by the Bank (which the
Bank is entitled and hereby authorised to so appoint at any time) that the
liabilities of any Obligor exceed its assets or that any Obligor is carrying on
a business at a loss or if the net worth of any Obligor is reduced from the
level as intimated to the Bank in the latest net worth statement submitted to
the Bank.

 

(j)If there is any deterioration or impairment of any securities or any part
thereof or any decline or depreciation in the value thereof (whether actual or
reasonably anticipated), which causes the securities or any part thereof, in the
judgment of the Bank to become unsatisfactory as to character or value.

 

(k)All or any part of a Facility is not utilised for the purpose for which it is
sanctioned / granted.

 

(l)If any litigation, arbitration, investigative, regulatory or administrative
proceeding / action is current, pending or threatened against any Obligor or any
other event occurs, which the Bank determines in its absolute discretion has (or
might, if adversely determined, have) an Adverse Effect.

 

(m)If an application is moved before Board for Industrial and Financial
Reconstruction (BIFR) for declaring any Obligor as “Sick Company” under the
provisions of Sick Industrial Companies Special (Provisions) Act, 1985.

 

(n)If there is any default, event of default or a potential event of default
(however described) or other similar condition or event which with the lapse of
time or giving of notice may become an event of default under one or more
agreements or instruments (i) relating to any debt; (ii) entered between (a) the
Bank and any Obligor, or (b) the Bank and any of the Obligor’s
Affiliates/associated company(ies); or (c) any Obligor and any of its lenders;
or (d) Any Obligor’s Affiliates / associated company(ies) with any of their
lenders.

 

(o)If it becomes unlawful in any applicable jurisdiction for the Bank to perform
any of its obligations as contemplated by any Finance Document or to fund or
maintain or continue any Facility.

 

(p)If a cross default as below occurs:

 

(i)any debt of any Obligor is not paid when due nor within any originally
applicable grace period;

 

(ii)any commitment for any debt of Obligor is cancelled or suspended by a
creditor as a result of an event of default (however described);

 

(iii)any creditor of any Obligor becomes entitled to declare any debt due and
payable prior to its specified maturity as a result of an event of default
(however described); or

 

(iv)any encumbrance over any assets of any Obligor to secure any other debt
becomes enforceable;

 

(q)If any event occurs or circumstances arise which in the opinion of the Bank
would have an Adverse Effect.

 

11.2Consequences of Default

 

Without prejudice to or affecting or diluting the rights of the Bank under
Clause 1.3 (d) or under any Finance Document, if an Default occurs or is
outstanding, the Bank may at any time with immediate effect by a notice in
writing to the Borrower:

 

[illegible stamp]

[footer3.jpg]

 

Page 6 of 11

 

 

Master Credit Terms (Uncommitted) – India [logo.jpg]

 

(a)cancel the Facilities, whereupon no further utilisation may be made of the
Facility; and/or

 

(b)declare all monies / amounts due, owing or outstanding (whether or not then
otherwise due) under the Facilities as being immediately due and payable or
otherwise payable on demand; and /or

 

(c)enforce the security / Security Interest created under the Finance Documents.

 

12Evidence and Calculations

 

12.1Accounts

 

Accounts maintained by the Bank in connection with the Agreement are prima facie
evidence of the matters to which they relate for the purpose of any litigation
or arbitration proceedings.

 

12.2.Certificates and determinations

 

Any certification or determination by the Bank of a rate or amount under the
Finance Documents will be, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

12.3Calculations

 

Any interest or fee accruing under the Agreement accrues daily and is calculated
on the basis of the actual number of days elapsed and a year of 360 or 365 days
or otherwise, depending on what the Bank determines is market practice.

 

13.Indemnities

 

13.1Currency indemnity

 

(a)Each Borrower agrees to indemnify the Bank against any loss incurred by the
Bank as a result of any judgment, award or order being given or made for the
payment of any amount due under any Finance Document and that judgment, award or
order being expressed in a currency other than that in which the payment was
due.

 

(b)Each Borrower, as an independent obligation shall upon demand by the Bank
indemnify the Bank against any cost, loss, outstandings or liability arising out
of any discrepancy / difference between (i) the foreign currency exchange rate
applicable at the date of utilisation, and (ii) foreign currency exchange rate
applicable at the date of repayment or prepayment, as the case may be, and all
such amounts payable shall be deemed to be part of the outstandings due from the
Borrower to the Bank for and on account of a Facility under the terms of the
Finance Documents.

 

(c)Each Borrower waives any right it may have to pay any amount under a Facility
in a currency or currency unit other than that in which such amount is drawn
down and/ or notified by the Bank, as the case may be.

 

13.2General indemnity

 

Each Borrower must immediately on demand pay to and indemnify the Bank against
any cost, loss, Tax (excluding any Tax on the net income of the Bank in
jurisdictions in which it is resident) or liability incurred by the Bank
consequent upon / as a result of:

 

(a)The Bank entering into and undertaking the transactions contemplated by the
Finance Documents;

 

(b)the occurrence of an Event of Default; or

 

(c)any enquiry, investigation, subpoena (or similar order) or litigation with
respect to any Obligor in relation to any Finance Document or transaction
contemplate thereunder.

 

(d)any delay, loss in transit, errors in translation, the coding or decoding of
the communication or omissions, variations, mutilations or other errors in the
transmission of the form of communication and instructions.

 

13.3Process for Instructions

 

(a)The Bank is entitled to rely and act upon any Borrower's instructions,
whether by way of email, fax or scan (“Instructions”), and assume that an
authorised signatory of the Borrower has issued the instructions.

 

(b)Each Borrower shall:

 

(i)deliver to the Bank no later than the next Banking Day following the dispatch
of any instruction, the originals, in hard copy of such instruction bearing the
legend “Confirmation of Scan” in bold letters. Failure of the Borrower to
deliver such original hard copies shall not prejudice this indemnity; or

 

(ii)hold the original hard copies of such instructions bearing the legend
“Confirmation of Scan” in bold letters, in trust for the Bank and shall promptly
furnish the same when requested by the Bank.

 

13.4Break Costs

 

Each Borrower must, on demand by the Bank, pay to the Bank any Break Costs it
incurs at any time in relation to any utilisation.

 

14.Over drawing, large cash withdrawals and suspension of limits

 

14.1The Bank may disallow large cash withdrawals that are exceeding the Large
Cash Withdrawal Threshold Amount specified in the Facility Letter (which limit
is subject to change from time to time, at the discretion of the Bank, and will
be communicated to the Borrower). The Bank is not under any obligation to meet
further requirement of the Borrower on account of growth in business, etc.,
without proper revision and sanction in credit limits. However, if the Bank
agrees to the request of the Borrower in this regard, the Borrower shall submit
/ execute necessary confirmation or other documents as the Bank may require and
shall be liable to repay the amounts disbursed along with interest, cost,
charges etc. as applicable to the existing main limit or at any other rate of
interest which may be communicated to the Borrower while acceding to the
Borrower's request.

 

14.2The Bank may suspend the Facility and / or disallow drawings on a borrowal
account on its classification as a non performing asset or on account of non
compliance with the terms of the sanction and for which no separate
communication will be made by the Bank.

 

15.Costs, expenses and debit rights

 

15.1Each Borrower must on demand pay the Bank all costs and expenses (including
legal fees and any Tax) the Bank incurs in connection with:

 

(a)the preparation, negotiation, execution or perfection of;

 

(b)any amendment to, or waiver of or consent under (or any evaluation of a
request for the same); or

 

(c)enforcement of, or the preservation of any rights under, any Finance
Document.

 

15.2Notwithstanding anything contained in any Finance Document and without
prejudice to any of the other rights of the Bank, the Bank reserves the right to
and the Borrower hereby consents to, and hereby authorises the Bank to debit the
Borrower’s accounts with the Bank, at any time and for:

 

(a)the principal, interest and all outstandings / dues under the Facility /
Finance Document, charges, fees,

 

[illegible stamp]

[footer3.jpg]

 

Page 7 of 11

 

 

Master Credit Terms (Uncommitted) – India [logo.jpg]

 

indemnity / reimbursement obligation and all monies owed to the Bank; and / or

 

(b)any and all sums, obligations and liabilities (including insurance premiums,
commission, service charges, interest, monies arising from the Facilities,
default interest, exchange expenses, banker’s charges, fees, disbursements,
costs and other expenses) owed or otherwise payable by the Borrower to the Bank.
The Bank may make the necessary currency conversions at its usual rate of
exchange; and / or

 

(c)any eventuality (whether or not in relation to the Facility hereunder), any
monies that the Bank may have paid out or remitted to any person on behalf of or
for the Borrower.1

 

Such debiting shall not be deemed to be a payment of the amount due (except to
the extent of any amount in credit in the Borrower's current account) or a
waiver of any event of default relating to the Facility. If such debiting causes
the Borrower's account to be overdrawn, interest shall be payable accordingly.

 

16.Amendments and waivers

 

16.1Procedure

 

Any provision of the Agreement may be varied or amended by the Bank at its sole
and absolute discretion by notice to the relevant Borrower, and any such
variation or amendment will be binding on all Parties.

 

16.2Waivers and remedies cumulative

 

The Bank’s failure to exercise or delay in exercising any right, power,
privilege or remedy under the Finance Documents will not operate as a waiver or
acquiescence, nor will any single or partial exercise of any right, power,
privilege or remedy prevent any further or other exercise or the exercise of any
other right, power, privilege or remedy. The rights, powers, privilege and
remedies provided to the Bank in any Finance Document are cumulative and not
exclusive of any rights or remedies provided by law or in equity, by statute or
otherwise.

 

16.3Deletions, new terms and changes

 

Any additional provision specified in Clause 9 (Additional Conditions) of the
Facility Letter will be incorporated in the Agreement and any provision
specified in Clause 9 (Additional Conditions) of the Facility Letter as a
provision which should be amended or deleted in the Master Credit Terms
(Uncommitted) will be amended or deleted accordingly.

 

17.Changes to the parties

 

17.1Assignments and transfers by any Borrower

 

No Borrower or any other Obligor is entitled to assign, transfer or novate any
of its rights and obligations under the Finance Documents without the Bank's
prior written consent.

 

17.2Assignments and transfers by the Bank

 

(a)The Bank may at any time assign or transfer any of its rights and obligations
(in full or in part) under any Finance Document to any other person or change
its lending office without the prior consent of or any notice to the Obligors.

 

(b)The Borrower agrees that the Bank (or any nominee of the Bank) may retain any
Security Interest created (or any part thereof) in trust and for the benefit of
such assignee (and upon part assignment, in trust and for the benefit of both
the Bank and such assignee on a pari passu basis), without the consent of or
notice to the Borrower. Upon any such transfer or assignment as contemplated
herein, the assignee and the Bank, as the case may be, will be entitled to take
any action, including recovery and enforcement of the Bank's rights, in its own
name. The Borrower shall continue to be bound by the terms of the Finance
Documents notwithstanding such transfer or assignment

 

(c)Participation: The Borrower gives its unconditional consent that the Bank
shall be entitled to shift, at its discretion, without notice to the Borrower,
from time to time a part or portion of the outstandings in the limit/s of the
Facility (“the Participation”) to one or more scheduled commercial banks
(“Participating Banks”) and such Participation’s shall be governed by the terms
of the UNIFORM CODE GOVERNING INTER BANK PARTICIPATIONS, 1988 and all amendments
thereto, from time to time. Such Participation shall not affect the rights and
obligations, inter-se, the Borrower and the Bank in respect of the Facility, in
any manner whatsoever. Such Participation shall be available to the Bank, for
and in respect of all additional/ further limits under the Facility, without any
confirmation/ consent of or any reference to the Borrower in that behalf. The
Borrower shall not have and shall not claim any privity of contract with any
such Participating Banks under the Participation and the Bank shall and shall
continue to represent the Participating Banks in all respects and for all
matters arising out of/relating to the Participation.

 

(d)Inter-branch Transfer: The Borrower hereby agrees that the Bank shall be at
liberty to transfer the Facility / account of the Borrower from one branch to
another branch of the Bank as per the administrative convenience of the Bank.
The Borrower hereby agrees and confirms that such transfer of the Facility /
account shall not be considered as closed and all the Finance Documents will
continue unaffected until all the amounts remaining unpaid under the Facility /
account so transferred to the other branch are repaid in full.

 

18.Disclosure of information

 

The Bank will keep information provided by, or relating to, any Borrower
confidential except that the Bank may disclose such information:

 

(a)to any of the Bank's Affiliates;

 

(b)to any of the Bank's or the Bank's Affiliates’ service providers, insurers or
insurance brokers or professional advisers, who are under a duty of
confidentiality to the discloser to keep such information confidential;

 

(c)to any actual or potential participant, sub-participant or transferee of the
Bank's rights or obligations under any transaction between the parties (or any
of its agents or professional advisers) and any other person in connection with
a transaction or potential transaction between the parties;

 

(d)to any rating agency, or direct or indirect provider of credit protection;

 

(e)as required by law or any Authority; and

 

(f)to the Credit Information Bureau (India) Ltd. and any other agency authorised
in this behalf by the Reserve Bank of India or any other regulatory authority,
which may use, process, disclose and furnish the said information disclosure by
the Bank in any manner as deemed fit by them.

 

 



1 This has been drafted to cover SCB India in the event of the latter paying out
monies to the sellers due to intra-day mismatch arising under Buyers Credit
Facility/ies. This should be included if Payment Undertaking Facility is being
offered by SCB India to the Borrower.

 

[illegible stamp]

[footer3.jpg]

 

Page 8 of 11

 

 

Master Credit Terms (Uncommitted) – India [logo.jpg]

 

19.Set-off

 

The Bank may set off any obligation due from a Borrower or the Borrower’s
Affiliates under the Finance Documents against any obligation owed by the Bank
or the Bank's Affiliates to that Borrower or the Borrower's Affiliates,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Bank may convert
either obligation at a market rate of exchange in its usual course of business
for the purpose of the set-off. For the purposes of this Clause, “obligation”
includes any obligation whether matured or unmatured, actual or contingent,
present or future. If the amount of any such obligation is unascertained, the
Bank may estimate the amount for the purposes of the set-off.

 

20.Liens

 

In addition to all liens upon, and rights of set off against the monies,
securities or other property of each Borrower given to the Bank by law, the Bank
shall have a lien upon and a right of set off against, all monies, securities
and other property of each Borrower now or hereafter in the possession of or on
deposit with the Bank, whether held in a general or special account or deposit,
or for safe keeping or otherwise; and every such lien and right of set off may
be exercised without demand upon or notice to the relevant Borrower. No lien or
right of set off shall be deemed to have been waived by any act or conduct on
the part of the Bank, or by any neglect to exercise such right of set off or to
enforce such lien, or by any delay in so doing and every rights of set off and
lien shall continue in full force and effect until such rights of set off or
lien is specifically waived or released by an instrument in writing executed by
Bank.

 

21.Regulatory Declarations

 

21.1For the purposes of this clause:

 

“Directors of the Bank” means and includes the Chief Executive Officer (CEO) and
the top most officers of Business and Credit (presently the business head and
credit head).

 

“directors of other banks” includes (apart from directors of commercial banks)
directors of Scheduled Co-operative Banks, the directors of their Subsidiaries /
trustees of mutual funds / venture capital funds.

 

“relative” means a person’s spouse, father, mother (including step-mother), son
(including step-son), son’s wife, daughter (including step-daughter), daughter’s
husband, brother (including step-brother), brother’s wife, sister (including
step-sister), sister’s husband, brother (including step-brother) of the spouse
and sister (including step-sister) of the spouse.

 

“Specified Senior Officer” means and includes the top most senior officer
(presently the business head and credit head) and his / her immediate next lower
level officer in credit and business functions of the Bank.

 

“Substantial interest” shall have the same meaning assigned to it in Section
5(ne) of the Banking Regulation Act, 1949.

 

21.2By signing this Agreement the Borrower hereby declares as follows:

 

(a)at the date hereof none of the “Directors of a Bank” or their relatives, is
interested in the Borrowers as a partner or in their subsidiary or holding
company as director, managing agent, manager, employee or guarantor or holder of
substantial interest, as the case may be;

 

(b)at the date hereof none of the directors or relative of a director of other
banks, is a relative of the Borrowers or is interested in the Borrowers as
partner, director or guarantor or holder of substantial interest, as the case
may be; and

 

(c)at the date hereof, the Borrower and none of its directors or partners is a
relative of any “Specified Senior Officer of the Bank” or “Specified Senior
Officers” or his/her relatives, is interested in the company as partner,
director or guarantor or holder of substantial interest, as the case may be.

 

(d)no Borrower nor any of its current or future directors / promoters /
guarantors / associate concerns / partners / coparceners (as the case may be) is
or shall be:

 

(i)on the Export Credit Guarantee Corporation's (ECGC's) specified approval
list; or

 

(ii)convicted under the provisions of Conservation of Foreign Exchange and
Prevention of Smuggling Activities Act, 1974; or

 

(iii)on Reserve Bank of India's defaulters / caution list; or

 

(iv)on the Bank’s defaulter list.

 

In the event that the below negative confirmations/ declarations are not true,
then each Borrower shall provide a written declaration with details of such
relationship to the Bank. If the details of such declaration change during the
term of the Facility then, the relevant Borrowers shall promptly provide a
written declaration to the Bank of any such changes for the Bank to consider the
same.

 

21.3Each Borrower shall promptly give written notice to the Bank of all
litigations affecting any Obligor including, its directors, partners, etc as the
case may be which have been initiated by any other financial institution and /
or bank (“FI Litigations”), and to procure the delivery of such notice to the
Bank from the Borrower. Further, each Borrower shall provide complete details of
all such FI Litigations which are current, proposed, pending, continuing or
threatened against any Obligor its directors, partners, etc in accordance with
the regulations issued by Reserve Bank of India, from time to time.

 

21.4Each Borrower has duly paid and shall continue to pay, on timely basis, all
statutory dues, including without limitation, statutory dues under The
Employees' Provident Funds and Miscellaneous Provisions Act, 1952. Each Borrower
shall provide, on annual basis or as required by the Bank, a certificate from
its auditors certifying that all statutory dues, including without limitation,
statutory dues under The Employees’ Provident Funds and Miscellaneous Provisions
Act, 1952 have been duly paid by each Borrower.

 

21.5Each Borrower must not use all or any part of the Facility for investment(s)
into capital market oriented mutual fund schemes including, without limitation,
equity / real estate mutual funds.

 

22.Notice

 

22.1In writing

 

Any communication made in connection with the Finance Documents, including any
demand made under the Agreement, must be in English and in writing and may be
made by email, fax or letter.

 

22.2Contact details

 

Contact details are as otherwise notified to the other Party by not less than
five Banking Days’ notice.

 

22.3Effectiveness

 

(a)Any communication or document made or delivered to an Obligor in connection
with the Finance Documents will only be effective:

 

[illegible stamp]

[footer3.jpg]

 

Page 9 of 11

 

 

Master Credit Terms (Uncommitted) – India [logo.jpg]

 

(i)if by way of fax, at the time shown on the transmission report as being
successfully sent;

 

(ii)if delivered personally, at the time of delivery;

 

(iii)if sent by post, six (6) Banking Days after posting; and

 

(iv)if sent by email, at the time sent by the Bank.

 

(b)Any communication or document given to the Bank will be effective only when
actually received by the Bank.

 

(c)Any communication or document given under paragraph (a) above but received on
a non Banking Day or after business hours in the place of receipt, will only be
deemed to be given on the next Banking Day in that place.

 

23.Partial invalidity

 

If any provision of the Finance Documents is or becomes illegal, invalid or
unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

24.Entire Agreement

 

The Finance Documents constitute the entire agreement between the Parties about
its subject matter and replace all previous agreements between the Parties on
that subject matter. None of the Borrowers have relied on any oral or written
representation or warranty made, or purportedly made, by or on the Bank's behalf
except as set out in the Finance Documents.

 

25.Counterparts

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of that Finance Document.

 

26.Governing law and jurisdiction

 

The Agreement and all non-contractual obligations arising in any way out of or
in connection with the Agreement are governed by Indian law and each Borrower
irrevocably submits to the non-exclusive jurisdiction of the courts of the
Jurisdiction (as defined in the Facility Letter). This shall not however limit
the rights of the Bank to take proceedings in any court of competent
jurisdiction.

 

[illegible stamp]

[footer3.jpg]

 

Page 10 of 11

 

 

Master Credit Terms (Uncommitted) – India [logo.jpg]

 

APPENDIX 1

 

Trade Finance Facility

 

Trade Finance Group All

 

·Negotiation of export credit documents with discrepancies on a with recourse
basis

 

Trade Finance Group 1

 

·Purchase of documents against payment bills with title documents on parties
acceptable to the Bank on a with recourse basis

 

·Purchase of documents against acceptance bills with ECA/approved Insurance
cover on a with recourse basis

 

·Issuance of back-to-back letters of credit

 

·Issuance of import letters of credit

 

- sight and usance

 

- with title documents

 

·Loan against import

 

Trade Finance Group 2

 

·Purchase of documents against acceptance bills without ECA/approved insurance
cover on a with recourse basis

 

·Purchase of documents against payment bills without title documents on parties
acceptable to the Bank on a with recourse basis

 

·Issuance of quasi back-to-back letters of credit - without title documents
(i.e. Import letter of credit supported by export letter of credit acceptable to
the Bank)

 

·Issuance of import letters of credit

 

- sight and usance

 

- without title documents

 

·Shipping guarantees

 

Trade Finance Group 3

 

·Pre-shipment loan - i.e. packing credit

 

·Purchase of clean (non-documentary) bills of exchange on a with recourse basis

 

·Purchase of clean (non-documentary) promissory notes on a with recourse basis

 

·Acceptance of drafts under import letters of credit

 

·Release of documents against acceptance supported by trust receipts

 

·Loans against trust receipts

 

·Import loans

 

·Import invoice financing     ]       unless specified in

 

·Export invoice discounting ]       the Facility Letter.

 

·Red clause letters of credit  ]

 

[illegible stamp]

[footer3.jpg]

 

Page 11 of 11

 